Citation Nr: 1014017	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for plantar fasciitis with calcaneal spur, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
September 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah.  The Veteran's case comes from the VA 
Regional Office in Seattle, Washington (RO).  This case was 
remanded by the Board in June 2007 and April 2009 for 
additional development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral foot disability is currently manifested by severe 
tenderness of the bilateral plantar fascia, a mild bilateral 
antalgic gait, mild bilateral pes planus, mild bilateral 
hallux valgus with approximately 5 to 10 degrees of 
deformity, and minimal bowing of both Achilles tendons with 
weightbearing.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A letter dated in July 2006 satisfied the duty 
to notify provisions, after which the claim was 
readjudicated.  Additional letters were also provided to the 
Veteran in January 2007 and May 2009, after which the claim 
was again readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination sufficient for adjudication 
purposes was provided to the Veteran in connection with her 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's left foot claim is based on the 
assignment of an initial evaluation following an initial 
award of service connection for plantar fasciitis with 
calcaneal spur, left foot.  As such, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for plantar fasciitis with calcaneal spur, 
left foot, was granted by an October 2005 rating decision and 
a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5278, effective September 16, 2005.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
acquired claw foot (pes cavus), under Diagnostic Code 5278, 
was a residual condition.  See Id. (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99").  Subsequently, 
a November 2006 rating decision assigned a 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.30 for the 
period from September 6, 2006 to October 31, 2006.  Finally, 
a September 2009 rating decision granted service connection 
for plantar fasciitis, right foot and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5278, effective September 16, 2005.

In a December 2004 pre-discharge private medical report, the 
Veteran complained of left foot pain on the bottom of her 
foot.  She reported intermittent numbness and tingling in all 
toes, with intermittent radiating pain down the left leg to 
the foot.  On observation, the Veteran's posture was even in 
alignment with bilateral pes planus.  The Veteran's gait was 
normal, but she complained of pain in the medial calcaneal 
tubercle region.  Her left foot was tender to palpation over 
the medial calcaneal tubercle.  The diagnosis was left foot 
pain with plantar fasciitis.  A second December 2004 
pre-discharge private medical report stated that the Veteran 
was seen for fabrication of a left foot orthopedic insert.  
The Veteran complained of left foot pain at a level of 7 on a 
scale from 1 to 10, with the pain located near the heel.  

Numerous service treatment records dated between May 1996 and 
July 2003 gave diagnoses of right foot plantar fasciitis.

In a January 2005 pre-discharge service treatment report, the 
Veteran reported that she had difficulty wearing the 
orthopedic insert in the morning and evening, but wore the 
insert constantly with running shoes and boots.

In a February 2005 pre-discharge service treatment report, 
the Veteran complained of left foot pain with plantar 
fasciitis.  She reported that she could walk with an 
orthopedic insert without left foot pain.

An April 2005 pre-discharge VA radiologic examination report 
stated that views of the Veteran's left heel showed a small 
Achilles and calcaneal plantar spur.

In a May 2005 pre-discharge service treatment report, the 
Veteran complained of a painful left heel.  She reported that 
a fabricated left foot insert provided temporary relief.  She 
reported pain with her first steps in the morning, which 
decreased with stretching and walking.  She also reported 
pain with prolonged walking on the job, towards the end of 
the day.  On objective examination, there were palpable pedal 
pulses in the bilateral feet and epicritic sensation was 
grossly intact.  The Veteran had flexible pes planus of the 
bilateral feet while standing, decreased ankle range of 
motion on dorsiflexion, bilaterally, and the left plantar 
calcaneus was tender to palpation.  There was no erythema, 
edema, or ecchymosis of the bilateral feet.  On x-ray 
examination, no infra- or retro-calcaneal spurs were seen on 
the left foot.  The assessment was left foot plantar 
fasciitis and bilateral pes planus.

In a June 2005 pre-discharge service treatment report, the 
Veteran reported minimal improvement in her left foot pain 
since the previous visit.  She reported the left foot pain at 
a level of 6 on a scale from 1 to 10, with maximum pain with 
her first step in the morning.  On objective examination, no 
skin or nerve abnormalities were noted.  There was pain to 
palpation of the left medial calcaneal tubercle, but no pain 
in the posterior tibial tendon of the left foot.  The Veteran 
had bilateral pes planus, but full subtalar joint range of 
motion, bilaterally, and strength of 5 out of 5, bilaterally.  
The assessment was left foot plantar fasciitis and bilateral 
pes planus.

In an August 2005 pre-discharge service treatment report, the 
Veteran reported that she was wearing a "Walker" boot to 
help with pain.  On objective examination, the Veteran's left 
foot was tender to palpation at the heel and with plantar 
flexion.

In an August 2005 pre-discharge VA medical examination 
report, the Veteran complained of left plantar fasciitis 
since 1996 which had progressively increased in severity.  
She reported that arch support and injections did not result 
in improvement of the symptoms.  On physical examination, 
there was tenderness over the left heel and the Veteran's 
gait was "very abnormal" without her boot on, due to an 
inability to bear any weight on the heel.  She instead walked 
on her left toes.  There was no edema or instability.  The 
Veteran's right foot was asymptomatic.  The impression was 
severe left plantar fasciitis with x-ray documented calcaneal 
and plantar spur.

After separation from military service, in a November 2005 VA 
outpatient podiatry report, the Veteran complained of left 
heel pain for the previous year.  She described the pain as 
aching and reported that it was worse with the first step in 
the morning, or after resting.  The Veteran reported that she 
had tried using arch supports and soaking, with no relief.  
She reported that the pain was at a level of 9 on a scale 
from 1 to 10.  On physical examination, no vascular, 
neuropathic, or dermatological abnormalities were noted.  Her 
strength was full against resistance in all quadrants.  The 
left plantar medial tubercle of the calcaneus was tender to 
palpation and there was also pain with palpation of the left 
middle third of the plantar fascia which increased with 
stretching.  The impression was plantar fasciitis of the left 
foot.

In a March 2006 VA outpatient podiatry report, the Veteran 
complained of left foot plantar fasciitis off and on for the 
previous 3 to 4 years.  She reported that she used all 
treatments recommended to her, which would eventually cause 
the symptoms to diminish, but that they returned whenever she 
discontinued treatment.  The Veteran reported pain with the 
first steps in the morning and after rest and prolonged 
standing.  On observation, the Veteran's left foot was 
neurovascularly intact and without skin abnormalities.  There 
was tenderness to palpation on the left plantar medial 
tubercle of the calcaneus.  There was also pain with 
palpation of the middle third of the left plantar fascia.  
There was no equinus.  The assessment was chronic plantar 
fasciitis on the left.

In a May 2006 VA outpatient podiatry report, the Veteran 
reported that she desired surgical treatment for her left 
foot disorder.  On observation, the Veteran's left foot was 
neurovascularly intact and without skin abnormalities.  There 
was tenderness to palpation on the left plantar medial 
tubercle of the calcaneus.  There was also pain with 
palpation of the middle third of the left plantar fascia.  
There was no equinus.  The assessment was chronic plantar 
fasciitis on the left.  The Veteran was scheduled for left 
foot surgery on September 6, 2006.

A December 2006 VA outpatient podiatry report stated that the 
Veteran had left foot surgery 12 weeks before for plantar 
fasciitis.  The Veteran reported pain at a level of 7 on a 
scale from 1 to 10 at the surgical site.  On observation, the 
operative site was well healed without signs of infection.  
Pain was at a level of 5 on a scale from 1 to 10 at the 
operative site.  No vascular or neuropathic abnormalities 
were noted.

A January 2007 VA outpatient podiatry report stated that the 
Veteran had left foot surgery 16 weeks before for plantar 
fasciitis.  The Veteran reported pain at a level of 7 on a 
scale from 1 to 10 at the surgical site.  On observation, the 
operative site was well healed without signs of infection.  
There was tenderness with palpation of the medial arch, 
greater on the left than the right, as well as tenderness of 
the middle third of the left plantar fascia.  No vascular or 
skin abnormalities were noted.  The assessment was status 
post 16 weeks left foot surgery and bilateral chronic plantar 
fasciitis, greater on the left than the right.

A February 2007 VA outpatient podiatry report stated that the 
Veteran had left foot surgery 23 weeks before.  She reported 
that new orthopedic inserts helped with her heel pain, but 
she reported experiencing pain at a level of 4 on a scale 
from 1 to 10 in the left plantar and second and third 
metatarsophalangeal joint areas.  On observation, the 
operative site was well healed without signs of infection.  
There was tenderness with palpation of the medial arch, 
greater on the left than the right, as well as tenderness of 
the middle third of the left plantar fascia.  No vascular or 
skin abnormalities were noted.  There was positive Mulder's 
click with left foot pain at a level of 4 on a scale from 1 
to 10 at the left second intermetatarsal.  The assessment was 
status post 23 weeks left foot surgery; bilateral chronic 
plantar fasciitis, greater on the left than the right; and 
left second intermetatarsal neuroma.

In a July 2007 VA outpatient podiatry report, the Veteran 
complained of pain in the forefoot in the metatarsals.  She 
reported that the pain was worse at the end of the day, at 
which time the orthopedic inserts contributed to the pain.  
On observation, there was tenderness with palpation of the 
third webspace, much greater on the left than the right.  
There was no Mulder's sign, but there was also pain on the 
sessamoidal apparatus of the left toe.  The assessment was 
bilateral third webspace neuroma, worse on the left than the 
right, and sessamoiditis on the left.

A June 2009 VA medical examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that her feet felt worse than they had previously 
and she reported minimal relief by taking over-the-counter 
pain medication three times per day.  She reported that she 
experienced pain constantly in the soles of both feet which 
was mild in degree without weightbearing and moderate to 
severe in degree with weightbearing, depending on the amount 
of pressure applied and the duration of the weightbearing.  
The Veteran reported severe aggravation with standing for 
more than 30 minutes and reported that her prescription 
orthopedic inserts made the pain worse.  The examiner noted 
that the evidence showed that the Veteran received steroid 
injections in both feet three times per year.  The Veteran 
had a neuroma removed from her left foot in 2007 and she 
reported missing approximately 2 to 3 days of work per month 
due to flare-ups of her bilateral plantar fasciitis.  The 
Veteran was able to engage in activities of daily living and 
there was no history of neoplasm.  She denied weakness, 
stiffness, swelling, heat, and redness, but reported lack of 
endurance due to pain and easy fatigue.

On physical examination, the examiner stated that the 
symptoms were identical in both feet.  There was no painful 
motion, edema, instability, or weakness of either foot.  
There was moderate to severe tenderness over the mid-plantar 
fascia of both feet.  The Veteran had a mild bilateral 
antalgic gait, worse on the left than the right.  The 
examiner noted that October 2008 x-rays showed bilateral mild 
pes planus with mild hallux valgus and no mention of 
calcaneal spurs.  There were approximately 5 to 10 degrees of 
bilateral hallux valgus deformity and obvious mild pes 
planus.  The bilateral Achilles tendons were aligned normally 
without weightbearing and there was minimal (less than 5 
degrees) bowing of both Achilles tendons with weightbearing.  
There was no unusual shoe wear, skin breakdown, or 
callosities.  There were also no obvious skin or vascular 
changes.  The Veteran's peripheral pulses were normal and 
there was no valgus deformity of either foot.  The first 
metatarsophalangeal joints had range of motion on 
dorsiflexion from 0 degrees to 60 degrees, bilaterally.  The 
assessment was that the Veteran's right foot plantar 
fasciitis symptoms were unchanged or gradually worsening 
since military service, and that the left foot plantar 
fasciitis was unchanged or slightly worse at times, with no 
evidence of calcaneal spur.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  The Board is also required to 
consider all potentially applicable diagnostic codes, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the medical evidence of record clearly 
demonstrates that the Veteran currently has bilateral plantar 
fasciitis.  However, while service connection has been 
granted for this disability, the Veteran's left foot and 
right foot are currently receiving separate evaluations of 10 
percent for plantar fasciitis.  The Veteran's disabilities 
are currently evaluated under Diagnostic Code 5278, which 
provides for different evaluations depending on whether the 
disability is unilateral or bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2009).  The same is true for Diagnostic 
Code 5276, which contemplates acquired flatfoot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Accordingly, consideration of 
all potentially applicable diagnostic codes requires that the 
Board examine the severity of both of the Veteran's feet.

The issue of entitlement to service connection for a right 
foot disorder was previously appealed to the Board.  However, 
following the April 2009 Board remand, service connection was 
granted for right foot plantar fasciitis, and the Veteran has 
not appealed the rating assigned for this disability to the 
Board.  The law also provides that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this case, the rating assigned for the Veteran's right foot 
disability, which is not before the Board, is inextricably 
intertwined with the rating assigned for the Veteran's left 
foot disability, which is before the Board.  In this 
decision, the Board is taking action favorable to Veteran by 
granting an increased initial evaluation for her bilateral 
foot disability.  As such, the Board's adjudication of the 
intertwined ratings poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The Veteran's left and right foot plantar fasciitis are each 
rated under Diagnostic Code 5278, which contemplates acquired 
claw foot.  However, the medical evidence of record does not 
show that the Veteran exhibits most of the criteria 
contemplated by Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  While there is no specific diagnostic 
code for plantar fasciitis, the medical evidence of record 
shows that the Veteran also has bilateral flatfoot and 
bilateral hallux valgus, both of which have specific 
diagnostic codes.  Under Diagnostic Code 5280, a 10 percent 
evaluation is the maximum which can be awarded for hallux 
valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).  
Accordingly, an initial evaluation in excess of 10 percent 
cannot be awarded under Diagnostic Code 5280.  As such, the 
Board finds that the Veteran's bilateral foot symptoms are 
most analogous to an evaluation under Diagnostic Code 5276, 
which contemplates acquired flatfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for acquired flatfoot, both bilateral 
and unilateral, that is moderate in severity with weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, pain on manipulation and use of the 
feet.  Severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, warrants a 20 percent evaluation 
if it is unilateral and a 30 percent evaluation if it is 
bilateral.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the atendo achillis 
on manipulation, that is not improved by orthopaedic shoes or 
appliances, warrants a 30 percent evaluation if it is 
unilateral and a 50 percent evaluation if it is bilateral.  
Id.

The medical evidence of record shows that the Veteran's 
bilateral foot disability is currently manifested by severe 
tenderness of the bilateral plantar fascia, a mild bilateral 
antalgic gait, mild bilateral pes planus, mild bilateral 
hallux valgus with approximately 5 to 10 degrees of 
deformity, and minimal bowing of both Achilles tendons with 
weightbearing.  In addition, the medical evidence of record 
shows that the Veteran has used prescription and 
over-the-counter orthopedic shoe inserts constantly since 
separation from military service.  While at times the Veteran 
has reported improvements in symptomatology with these 
inserts, at other times she has reported that they did not 
help or even made the disability worse.

As such, while the Veteran's bilateral pes planus has been 
repeatedly characterized as mild, she has other bilateral 
foot symptoms which meet the criteria for higher evaluations.  
For instance, the medical evidence of record consistently 
shows that the Veteran experiences pain on manipulation and 
accented use, often severe in nature, such as is contemplated 
by a 30 percent evaluation for severe bilateral flatfoot.  
Id.  In addition, the Veteran's symptoms are often not 
improved by orthopaedic shoes or appliances, such as is 
contemplated by a 50 percent evaluation for pronounced 
bilateral flatfoot.  Id.  The Veteran also has other 
bilateral foot symptoms, such as bilateral hallux valgus and 
bowing of the Achilles tendon, which are not contemplated by 
Diagnostic Code 5276.  Accordingly, the Board finds that the 
overall disability picture presented by the Veteran's 
bilateral foot disability is most analogous with a 30 percent 
evaluation for severe bilateral flatfoot.  A 50 percent 
evaluation is not warranted because, despite the severe 
nature of some of the Veteran's symptoms, many others are 
individually characterized as mild or minimal in nature.  
Accordingly an overall characterization of severe is more 
appropriate than pronounced.

In addition, the Board finds that this analogous rating of 
severe bilateral flatfoot is warranted as an initial rating, 
not a staged rating.  While the August 2005 pre-discharge VA 
medical examination report stated that the Veteran's right 
foot was asymptomatic, the medical evidence of record shows 
numerous complaints and diagnoses of right foot disorders 
during military service and after separation from military 
service.  Indeed, by granting a 10 percent evaluation for 
plantar fasciitis, right foot, effective September 16, 2005, 
VA has already conceded that the Veteran's right foot 
disability existed, and was disabling, at the time of the 
August 2005 pre-discharge VA medical examination report.  
Accordingly, the August 2005 finding of an asymptomatic right 
foot is not reflective of the nature of the disability at 
that time.  In addition, the June 2009 VA medical examination 
report stated that the Veteran's right foot symptoms had 
either remained unchanged or had gradually worsened since 
military service.  The same report also stated that in June 
2009 the Veteran's symptoms were the same in both feet.  As 
the August 2005 pre-discharge VA medical examination report 
specifically characterized the Veteran's left foot plantar 
fasciitis as severe in nature, an initial 30 percent 
evaluation is warranted under the provisions for severe 
bilateral flatfoot.

The Board has also considered whether application of the 
bilateral factor is warranted for the Veteran's bilateral 
foot disability under 38 C.F.R. § 4.26 (2009).  However, the 
evaluation assigned herein specifically accounts for the 
bilateral nature of the disability.  Accordingly, the 
bilateral factor is not applicable to this disability, as its 
bilateral nature has already been specifically taken into 
account when determining the rating assigned herein.

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system by limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, tenderness, 
lack of endurance, and fatigue in determining that a 30 
percent evaluation is warranted for her bilateral foot 
disability.  Pain on manipulation and use accentuated is 
explicitly mentioned in the criteria for the evaluation of 
flatfeet and has thus been specifically considered.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render her 
disabilities rating for bilateral plantar fasciitis 
inadequate.  The Veteran's bilateral plantar fasciitis was 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
the criteria of which have been found by the Board to be 
analogous to the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's bilateral 
plantar fasciitis is manifested by severe tenderness of the 
bilateral plantar fascia, a mild bilateral antalgic gait, 
mild bilateral pes planus, mild bilateral hallux valgus with 
approximately 5 to 10 degrees of deformity, and minimal 
bowing of both Achilles tendons with weightbearing.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are adequately contemplated by the 30 
percent evaluation assigned herein for her bilateral plantar 
fasciitis.  A rating in excess of the currently assigned 
rating is provided for certain manifestations of foot 
disability, but the medical evidence reflects that those 
manifestations are not analogous to the symptoms present in 
this case.  The criteria for a 30 percent rating for the 
Veteran's bilateral plantar fasciitis more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 
rating in excess of 30 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation of 30 percent disabling, but no 
greater, for bilateral plantar fasciitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


